Citation Nr: 0638872	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-27 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD)

2.  Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from June 1975 to October 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, CA.  

In February 2006 the Board remanded the case for further 
evidentiary development.


FINDINGS OF FACT

1.  The veteran does not have PTSD based upon an in-service 
stressor.

2.  The evidence shows that the veteran did not have 
hepatitis C during active service and that his hepatitis C is 
not otherwise related to active service.
 

CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 
3.306 (2006).

2.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to service connection for PTSD and 
Hepatitis C.  The appellant was provided adequate notice as 
to the evidence needed to substantiate his claim.  In a VCAA 
letter of June 2003 the appellant was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant, what evidence the VA 
would attempt to obtain on his behalf, and what evidence was 
to be provided by him.  In addition, the appellant was 
informed of the specific law applicable to the claim.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therefore, the Board finds that the VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The VCAA notice predated the rating 
decision.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the 
letters dated in June 2003 specifically described the 
evidence needed to establish entitlement and requested that 
the appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letters as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that appellant's 
claim is being denied, therefore there can be no possibility 
of prejudice to the appellant even if the appellant was not 
informed of the same.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal service medical records and all 
relevant VA outpatient records have been obtained.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the veteran with the development of 
evidence is required, nor has the delayed notice of the VCAA 
resulted in any prejudice to the veteran.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).




Legal Criteria and Analysis

Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2005); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2005).

If a PTSD claim is based on in-service personal assault, 38 
C.F.R.§ 3.304(f)(3) provides that evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2005); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The record contains several diagnoses of PTSD.  VA outpatient 
treatment records dated between March 2003 and June 2003 note 
treatment for and a diagnosis of PTSD.  Treatment records of 
June 2003 note that the veteran related his PTSD to three 
traumas while in training after enlisting with the Marines.  
He stated that he was once given a "blanket party" by his 
platoon where he was held down and hit with socks containing 
soap.  He alleged his nose was broken during the incident.  
Another time he was subjected again to a "blanket party" in 
which he was sexually assaulted.  He alleged that he was 
threatened that he would be killed if he said anything.  The 
following day he was pushed off a mountain trail.  He injured 
both of his legs and required a splint and cast.

As there is a current diagnosis of PTSD of record, the Board 
must now determine whether the veteran's PTSD is a result of 
in-service stressors.  With regards to the assaults and the 
rape, the Board notes that there are no reports of said 
incidents having occurred.  The veteran never reported the 
incident.  The veteran has not submitted any evidence to 
corroborate these events except for his own accounts.  

Furthermore, the Board notes that the veteran has a history 
of being inconsistent in reporting events.  While in service, 
the veteran reported that he was a homosexual in order to be 
released from service.  There is no evidence in the record 
that the veteran is a homosexual.  Furthermore, the veteran 
has claimed that during the first assault his nose was 
broken.  However, service medical records are silent for any 
complaints of or treatment for a broken nose.  In addition, 
the veteran has alleged that he was thrown off a mountain 
path and his legs were broken requiring splints.  However, 
service medical records note that the veteran complained for 
weeks of pain on his legs which he attributed to shin 
splints.  In September 1975 stress fractures were diagnosed 
with an onset on the left leg of 4 weeks earlier and on the 
right leg of one week earlier.  Service medical records are 
silent for any treatment for a fall or any other injury to 
his legs aside from complaints of shin splints.  With only 
the veteran's account of the events as evidence of the 
alleged assault and considering the veteran's inconsistent 
reporting, the Board finds that his statements are not 
credible.  

The record also establishes that during service, poor 
attitude was noted.  However, rather than a change in 
behavior following a personal assault, the record establishes 
that such action was nothing more than a pattern of behavior 
from the moment he entered service.  The personnel service 
records show that the veteran's six months in the Marines 
were less than stellar.  He was noted to have a poor attitude 
and to be seeking a discharge since he showed up for 
training.  As noted above, records show that he claimed to be 
a homosexual in order to get out of service, a claim which 
was found to be "unlikely" at the time.  Once that claim 
did not render the sought discharge, he sought a discharge 
due to his physical set-backs.  A service medical record of 
September 1975, notes that the veteran was seeking a 
discharge due to feelings of dissatisfaction and being upset.  
However, it was noted that there was no psychopathology 
present at the time and no psychiatric disposition.  
Therefore, the Board finds that there had been no behavior 
changes in the veteran but rather the record shows that the 
veteran was seeking to be discharged form the service from 
the time he went in.

The veteran has been diagnosed as having PTSD.  However, he 
provided a history to these examiners of having experienced 
stressful events in service, the details of which, as noted 
above, were not confirmed.  The Board is not obligated to 
grant service connection for PTSD solely because the record 
contains a diagnosis of PTSD.  See Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  The diagnoses of PTSD in this 
case were predicated on the veteran's history of stressors 
which have not been verified or corroborated, either by 
service records or other supportive evidence.  The Board is 
not required to accept a veteran's uncorroborated account of 
his military experiences or the opinions of psychiatrists and 
psychologists that are based on such an uncorroborated 
history provided by the veteran.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).

The veteran has indicated his belief that he was in stressful 
situations in service and suffers from PTSD.  As a lay 
person, with no apparent medical expertise or training, he is 
not competent to comment on the etiology of a medical 
disorder.  Rather, medical evidence is needed to that effect. 
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding 
that laypersons are not competent to offer medical opinions).  
The veteran's statements do not establish the required 
evidence needed.

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for PTSD.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

Hepatitis C

The veteran is claiming service connection for Hepatitis C.  
He alleges that he acquired Hepatitis C through shots given 
with air guns while in service or that he was contaminated by 
one of the men who allegedly raped him.  In the alternative, 
he alleges that he acquired Hepatitis C as a result of 
promiscuous sexual behavior in which he engaged due to his 
diagnosed PTSD.

After a careful review of the evidence of record, the Board 
finds that the evidence is against a grant for service 
connection for Hepatitis C.

In this case, VA outpatient records of April 2003 note a 
diagnosis of Hepatitis C.

Service medical records do not show any complaint, diagnosis, 
or treatment of hepatitis C, and the evidence of record 
indicates that the veteran was not diagnosed with hepatitis C 
until at least a decade after his separation from service.

Furthermore, there is no competent evidence of a nexus 
between the veteran's Hepatitis C and service.  

The veteran has alleged two possible sources of contracting 
hepatitis C while in service.  First, the veteran alleges 
that he was infected with hepatitis C while in service as a 
result of the use of unsterile vaccine "shot guns," and the 
alleged rape incident.  However, while the veteran as a lay 
person is competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Such an opinion requires diagnostic 
skills and must be made by trained medical or psychiatric 
personnel in order to carry probative weight.

The veteran has also alleged that he may have contracted 
hepatitis C from one of the men who allegedly raped him.  
However, as noted above, the veteran's allegations of being 
raped while in service have not been corroborated and are not 
credible.  Therefore, the veteran's allegations of rape 
cannot be the basis for service connection.  

In the alternative, the veteran argues that he acquired 
Hepatitis C due to his engaging in promiscuous sexual 
behavior as a result of his PTSD.  

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2005).  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

However, the Board noted that the veteran is not currently 
service connected for PTSD and therefore, this theory of 
entitlement is not applicable to the veteran.

In sum, there is a diagnosis of Hepatitis C, however, there 
is no competent evidence of a nexus to service.  Without a 
nexus to service, service connection cannot be granted.  
Accordingly, service connection for Hepatitis C is denied.  


ORDER

Service connection for PTSD is denied.

Service connection for Hepatitis C is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


